Citation Nr: 0924716	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the Veteran's net worth is a bar to receipt of 
pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1944 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 corpus of estate 
determination by the Department of Veterans Affairs (VA) 
Huntington, North Carolina Regional Office (RO), which 
determined that the Veteran was precluded from receiving 
special monthly pension benefits because his net worth was of 
such size that part of his assets should be used to pay for 
his living expenses.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his net worth is not a bar to 
pension benefits.

In an October 2007 application for pension benefits, the 
Veteran reported that his monthly income consisted of 
$1000.00 from the Social Security Administration and $1100.00 
from private retirement benefits.  He also listed annual 
income from interest and dividends in the amount of $2000.00; 
cash, bank accounts, and certificates of deposit (CDs) in the 
amount of $25,000.00; and stocks, bonds and mutual funds in 
the amount of $80,000.00.  

On his Income-Net Worth and Employment Statement (VA Form 21-
527) received in November 2007, the Veteran reported having a 
net worth of only $80,000.00 in stocks, bonds and mutual 
funds.  He further reported that his monthly income consisted 
of $1054.00 from the Social Security Administration and 
$1076.47 from private retirement benefits.  He did not report 
any assets in the form of cash, bank accounts, or CDs. 

In a January 2008 rating action, the RO awarded entitlement 
to non service-connected pension and special monthly pension 
based on the need for aid and attendance, effective October 
18, 2007.  In February 2008, the RO issued a Corpus of Estate 
Determination, in which the Veteran was determined to have a 
net worth of $80,000.  The Veteran's monthly expenses, 
including his reported unreimbursed medical expenses, were 
calculated at $2,246.22 and his monthly income was calculated 
at $2,557.30.  The RO noted that considering the Veteran's 
reported expenses, it was unlikely that he had spent $25,000 
(in reported cash, bank accounts, and CDs) within such a 
short timeframe.  In light of this noted discrepancy in 
assets, his net worth was found to be a bar to VA pension 
benefits.  

In his Notice of Disagreement (NOD) received in February 
2008, the Veteran reported that he only had $6,000 to $8,000 
in his checking account.  He also indicated that he had been 
required to use more of his reserve banking funds to 
supplement his monthly income due to his need for private in-
home health care.  

In April 2009, the Veteran provided a new VA Form 21-527.  
Accompanying this form were VA medical bills and bank 
statements from April 2008 and April 2009 showing a balance 
of $2116.89 as of April 20, 2009.  The Veteran reported that 
his monthly income consisted of $1146.00 from the Social 
Security Administration, and $1166.17 from private retirement 
benefits.  He also reported his assets consisted of annual 
income from interest and dividends in the amount of $200.00; 
cash, bank accounts, and certificates of deposit (CDs) in the 
amount of $4,500.00; and stocks, bonds and mutual funds in 
the amount of $5,000.00.  

The Board notes that the 2009 figures reported by the Veteran 
are not consistent with those previously reported and he has 
offered no explanation for the material change in his net 
worth, specifically the $75,000 decrease in his assets.  This 
is significant, considering that his reported income has not 
decreased and his expenses do not appear to have dramatically 
increased over this period (the reported costs of his in-home 
private health care were more than $5,000.00 less than 
indicated in the 2007 forms).  

It has also been argued by the service representative that 
the Veteran erroneously reported the amounts held in bank 
accounts as belonging solely to him, although, in fact, these 
accounts are co-owned with others.  Submitted to the Board 
was a copy of a checking account showing three individuals as 
owners, including the Veteran.  However, the balance of such 
account did not exceed $3,000 and, thus, this evidence does 
not support a finding that the Veteran's net worth is 
markedly reduced from the amount found by the RO.  On remand, 
additional information can be provided from the Veteran to 
support the assertion made by the representative in this 
regard.

As a condition of granting or continuing pension, VA may 
require from an applicant or recipient such information, 
proofs, and evidence as is necessary to determine the annual 
income and the value of the corpus of the estate of such 
person.  38 C.F.R. § 3.277 (2008).  In light of the record, 
which shows a pattern of inconsistencies regarding the 
reporting of Veteran's assets, the Board is remanding this 
claim for the purpose of obtaining complete and accurate 
estimation of the value of the corpus of the Veteran's estate 
to determine if he meets the eligibility criteria for 
improved pension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should contact the Veteran and 
request that he submit a financial status 
report documenting his current assets, 
income and expenses, and to provide 
details as to the nature and worth of any 
assets (in particular statements from his 
stocks, bonds and mutual fund accounts and 
whether such is co-owned with others), the 
amount of his current monthly income and 
expenses, including unreimbursed medical 
expenses, if any.  Any such evidence 
pertaining to this request should be 
associated with the Veteran's claims 
folder.

2.  The AOJ should undertake a Corpus of 
Estate Determination to ascertain the 
current value of the corpus of the 
Veteran's estate in order to determine 
whether the Veteran's net worth is a bar 
to pension.  All pertinent financial 
documents used in support of such 
determination should be associated with 
the Veteran's claims folder.  In making 
such determination, consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.275(c), 3.271(d) (2008), in light of 
the contentions advanced on the Veteran's 
behalf.

3.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

